Citation Nr: 0406400	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  00-18 948A	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for allergic asthma.

2.  Whether rating decisions dated in October 28, 1955, July 
8, 1957, February 3, 1959, and June 7, 1960, which denied 
service connection for allergic asthma, were clearly and 
unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


REMAND

The veteran had active military service from April 1953 to 
April 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2000 and March 2002 rating 
decisions by the RO.  

In a VA Form 9, dated in May 2002, the veteran requested a 
hearing before a member of the Board sitting at the RO.  In 
November 2002, the veteran returned a form indicating that he 
agreed to participate in a video-conferencing hearing.  By 
letter dated in May 2003, the veteran inquired as to the 
status of his hearing request.  By letters dated in June and 
July 2003, the veteran again asked about the status of this 
request.  In a supplemental statement of the case dated in 
August 2003, the RO reported that the RO was in the process 
of scheduling the video-conference hearing and that the 
veteran would be notified of the status of his request for a 
video-conference hearing.  By letter dated in September 2003, 
the veteran asked that the hearing be postponed until the RO 
provided certain information he had requested.  In October 
2003, the veteran called his representative and indicated 
that he wished to delay his hearing until his request for a 
copy of his claims folder had been satisfied.  A letter dated 
in October 2003 from the RO indicates that the requested copy 
of the claims file had been provided.  By letter dated in 
November 2003 the veteran requested a video-conference 
hearing and/or to appear personally before a member of the 
Board sitting at the RO.  There is no indication that any 
action was taken on this request.  The RO notified the 
veteran in February 2004 that his appeal was being forwarded 
to the Board.  Considering, the veteran's request for a 
hearing, this matter is remanded to the RO for the following:

The RO should schedule the veteran for a 
video-conference hearing with a member of 
the Board.  The claims folder should be 
made available to the veteran and his 
representative so that they may prepare 
for the hearing.  They should be notified 
of the date and time of the hearing.

After the veteran and his representative have been given an 
opportunity to appear at the hearing, the claims folder 
should be returned to this Board for further appellate 
review.  The purpose of this remand is to satisfy a hearing 
request, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

